                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


  DAVID GILBERT                                         CIVIL ACTION NO.: 19-13675

                                                        SECTION:
  VERSUS
                                                        DISTRICT JUDGE

  GULF OFFSHORE LOGISTICS, L.L.C.,
  REC MARINE LOGISTICS, LLC and                         MAGISTRATE JUDGE
  OFFSHORE TRANSPORT SERVICES,
  L.L.C.



                                         COMPLAINT

        Plaintiff, David Gilbert, individual of the full age of majority and domiciled in Lafourche

Parish, Louisiana, respectfully represent as follows:

                                                 I.

       Made Defendants herein are:

       A.      Gulf Offshore Logistics, L.L.C. (hereinafter “GOL”), is a limited liability company,

               authorized to and doing business in the State of Louisiana, which has appointed

               Todd P. Danos as its registered agent for the service of process, whose address is

               4535 Highway 308, Raceland, Louisiana 70394;

       B.      REC Marine Logistics, LLC (hereinafter “REC Marine”), is a limited liability

               company, authorized to and doing business in the State of Louisiana, which has

               appointed Ronald Elie Chaddock as its registered agent for service of process,

               whose address is 4535 Highway 308, Raceland, Louisiana 70394; and

       C.      Offshore Transport Services, L.L.C. (hereinafter “Offshore Transport”), is a limited

               liability company, authorized to and doing business in the State of Louisiana, which
               has appointed Todd P. Danos as its registered agent for the service of process,

               whose address is 4535 Highway 308, Raceland, Louisiana 70394.

                                               II.

       Plaintiff brings this action pursuant to 46 U.S.C. § 30104, more commonly known as the

Jones Act.

                                               III.

       Jurisdiction of this matter is conferred by 28 U.S.C. §§ 1331 and 1333 (1); venue of this

action is pursuant to 28 U.S.C. § 1391 (b) and (c). This action is filed without the prepayment of

costs pursuant to 28 U.S.C. § 1916.

                                               IV.

        On and prior to November 4, 2019, Defendant, Offshore Transport, owned and

Defendants, GOL and REC Marine, were operating a vessel known as the M/V DUSTIN DANOS.

                                               V.

       At all pertinent times, Defendants, GOL and REC Marine, employed Plaintiff, David

Gilbert, as a Jones Act seaman assigned to the aforementioned vessel.

                                               VI.

       On or about November 4, 2019, Plaintiff, David Gilbert, was working aboard the M/V

DUSTIN DANOS, which was upon navigable waters. Plaintiff was in the galley of the

vessel when the M/V DUSTIN DANOS collided with an object, and, upon this impact, he

felt his right knee buckle. This incident resulted from the negligence of Defendants, GOL,

Offshore Transport and REC Marine.




                                                2
                                                VII.

       As a result, Plaintiff suffered severe and disabling injuries to his right knee and back.

                                               VIII.

       The above-described incident was caused by the negligence of Defendants, GOL, REC

Marine and Offshore Transport, its agents, servants, employees or others for whom it is legally

responsible in the following, though not exclusive, respects:

       A.      By failing to provide Plaintiff with a safe place to work;

       B.      In failing to create a safe work environment for Plaintiff;

       C.      By failing to maintain control of the vessel;

       D.      By negligently operating the vessel;

       E.      By failing to properly train its employees;

       F.      By failing to provide an adequate crew;

       G.      By failing to maintain a proper lookout on the vessel; and

       H.      Other acts of negligence that will be demonstrated at the trial of this matter.

                                                IX.

        Due to injuries sustained by Plaintiff, David Gilbert, he has endured physical disability,

has suffered grievous physical and mental pain and anguish, loss of bodily function, and

embarrassment, and is entitled to recover from Defendants, GOL, REC Marine and Offshore

Transport, the sum of ONE MILLION AND NO/100 ($1,000,000.00) DOLLARS.

                                 SECOND CAUSE OF ACTION

                                                X.

        And now, Plaintiff, David Gilbert, alleges a second cause of action based on the general

 maritime law and reiterates all of the allegations contained in the foregoing paragraphs.



                                                 3
                                                  XI.

        Under the general maritime law, it was the duty of Defendant, Offshore Transport, as the

owner and Defendants, GOL and REC Marine, as the operators of the M/V DUSTIN DANOS,

to furnish its seamen employees with a safe place to work, with safe gear, appurtenances and

equipment, with an adequate crew and a seaworthy vessel.

                                                 XII.

        Plaintiff shows that at the time and place of the occurrence of the incident, on or about

November, 4, 2019, Plaintiff was working aboard a vessel in navigation and performing the type

of work traditionally performed by seamen and, therefore, was owed the warranty of

seaworthiness by Defendants, GOL, REC Marine and Offshore Transport.

                                                XIII.

        Plaintiff avers that the failure of Defendants, GOL, REC Marine and Offshore Transport,

to provide Plaintiff with a safe place to work, failing to create a safe work environment, failure

to properly train its employees, and failure to provide an adequate crew renders the M/V DUSTIN

DANOS unseaworthy, and that unseaworthiness was a proximate cause of Plaintiff’s incident

and injuries, and his resulting illness and disability.

                                    THIRD CAUSE OF ACTION

                                                 XIV.

         Now, Plaintiff, David Gilbert, alleges a third cause of action under the general maritime

 law for wages, maintenance and cure, past and future, and reiterates all of the allegations

 contained in the first two causes of action.




                                                   4
                                                 XV.

         Plaintiff avers that he is entitled additionally to wages, maintenance and cure, at the rate

 of FIFTY AND NO/100 ($50.00) DOLLARS per day, for any period after November 4, 2019,

 wherein Defendants will owe Plaintiff wages, maintenance and cure, and to an underdetermined

 date in the future, during which he is unable to work and perform his duties as a seaman and has

 not reached maximum cure, which Plaintiff estimates to be in the sum of ONE HUNDRED

 THOUSAND AND NO/100 ($100,000.00) DOLLARS, and demands compensatory and punitive

 damages and attorneys' fees in the event that he is required to pursue by proper procedure the

 recovery of said maintenance and cure.

                                          JURY DEMAND

       Pursuant to the provisions of the aforesaid 46 U.S.C. § 30104, more commonly known as

the Jones Act, Plaintiff is entitled to and demands a trial by jury on all issues related herein.



       WHEREFORE, Plaintiff, David Gilbert, demands a judgment against Defendants, Gulf

Offshore Logistics, L.L.C., REC Marine Logistic, LLC and Offshore Transport Services, L.L.C.,

in the sum of ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) DOLLARS, with legal

interest from the date of injury, together with all costs and disbursements of this action, for all

appropriate and general relief and for a trial by jury.

       Plaintiff further demands judgment against Defendants, Gulf Offshore Logistics, L.L.C.

REC Marine Logistics, LLC and Offshore Transport Services, L.L.C., for wages, maintenance and

cure in the sum of ONE HUNDRED THOUSAND AND NO/100 ($100,000.00) DOLLARS.

Further, in the event it becomes necessary to pursue collection of maintenance and cure, Plaintiff

demands compensatory and punitive damages, as well as attorneys' fees, against Defendants.



                                                  5
        Plaintiff further prays for all general, legal, equitable and maritime relief available to him

under the laws of the United States, and for a civil trial by jury.



                                                 Respectfully submitted:

                                                 __________________________________
                                                 C. ARLEN BRAUD, II, #20719
                                                 MICHELLE O. GALLAGHER, #23886
                                                 STEVEN D. JACKSON, #35841
                                                 Braud & Gallagher, L.L.C.
                                                 111 N. Causeway Blvd., Ste. 201
                                                 Mandeville, LA 70448
                                                 Telephone:    (985) 778-0771
                                                 Facsimile:    (985) 231-4663
                                                 arlenb@braudandgallagher.com
                                                 michelleg@braudandgallagher.com
                                                 stevenj@braudandgallagher.com
                                                 Counsel for Plaintiff, David Gilbert



TO BE SERVED BY SUMMONS:

Defendant, Gulf Offshore Logistics, L.L.C.
Through its registered agent for service:
Todd P. Danos
4535 Highway 308
Raceland, Louisiana 70394

Defendant, Offshore Transport Services, L.L.C.
Through its registered agent for service:
Todd P. Danos
4535 Highway 308
Raceland, Louisiana 70394

Defendant, REC Marine Logistics, LLC
Through its registered agent for service:
Ronald Elie Chaddock
4535 Highway 308
Raceland, Louisiana 70394




                                                    6
